Citation Nr: 0808305	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for impotency.

2.  Entitlement to a compensable evaluation for spermatocele 
with status post left orchiectomy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1995.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego 
California.  This case has been transferred to the RO in Los 
Angeles, California.

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008. 

In 1997, the veteran was originally granted service 
connection for epidermal cyst in the form of spermatocele 
under Diagnostic Code 7529, which contemplates benign 
neoplasm of the genitourinary system.  In October 1997, the 
left testicle was removed.  In October 1998 the RO granted a 
temporary 100 percent convalescence rating for the testicular 
disorder, effective in October 1997.  Thereafter, his 10 
percent rating was reinstated effective from December 1997.  
Effective in June 1998 the evaluation was reduced to a 
noncompensable rating under Diagnostic Code 7524 which 
contemplates removal of the testicle.  Because of changes in 
the ratings for other disorders in this rating, the veteran's 
running award was not reduced with the June 1998 reduction.  
In fact the combined rating went up.  The RO also denied 
service connection for sexual impotency.  

In December 1998, the veteran noted disagreement with the 
assigned noncompensable evaluation and the denial of service 
connection for sexual impotency.  A statement of the case 
(SOC) was not issued until April 2005.  In the VA Form 9 
received in May 2005, the veteran indicated, in the section 
assigned for identifying the appealed issues, that he had 
read the SOC and was only appealing the issue of service 
connection for impotency.  However, in the body of the VA 
Form 9, he continued to argue for a compensable rating for 
his service connected disability.  He also presented 
arguments regarding his service connected disability at the 
hearing.  Therefore, the Board will review this issue.  

As noted, the veteran was originally rated 10 percent for his 
service connected disability under Diagnostic Code 7529.  
However, as the testicle was removed the RO rated his 
disability under a different code, 7524, which does not 
contemplate a 10 percent rating.  The RO has reviewed the 
issue as an increased rating versus restoration of the 10 
percent rating.  In light of the fact that a different 
Diagnostic Code is used to rate the veteran's disability 
after the surgery, that there was no reduction in the running 
award, and because there is no obvious prejudice to the 
veteran (the outcome will not change) regardless of how the 
issue is framed, the Board will also review the case as an 
increased rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has sexual impotency secondary to 
his service-connected left orchiectomy.  The record shows 
that he is receiving medication for erectile dysfunction; 
however, there is not a medical opinion of record concerning 
the etiology of his disorder.  VA examination and opinion are 
needed.

The veteran also claims that he has residual disability from 
the removal of his left testicle including a tender and 
painful scar.  Further VA examination is needed to determine 
the severity of any residuals from the removal of the left 
testicle. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate 
notice pursuant to the recent U. S. Court 
of Appeals for Veterans Claims case 
concerning increased ratings.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  Then the 
veteran should be asked to provide the 
names, addresses, and approximate dates of 
treatment of all VA and non-VA health care 
providers who have provided treatment for 
any residuals of his left orchiectomy and 
his erectile dysfunction.  When the 
requested information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.

2.  The appellant should be scheduled for 
an appropriate VA examination to 1) 
determine the severity of any residuals 
from his left orchiectomy, to include 
residual scarring; 2) determine whether 
there is clinical evidence of continuing 
sexual impotence; 3) and if so, ascertain 
the etiology of his sexual impotence.  
Specifically, whether there is a 50 
percent or better probability that the 
disorder is related to military service 
including his left orchiectomy.  The 
claims folders should be available for 
review.  All indicated tests should be 
conducted and all clinical findings should 
be reported in detail.  If etiology cannot 
be determined without resorting to 
speculation that should be noted.  If this 
pathology represents acute episodes rather 
than a chronic or continuing disorder, 
that too should be set out.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, 
addressing all evidence added to the 
record since the previous SOC, and given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



